Willie, Chief Justice.
The court below should have dissolved the injunction issued in this cause. The appellees had every opportunity of pleading and proving, in defense of Odom’s suit, all the matters which he set up in his bill or proved upon the trial of this cause, as grounds for restraining the judgment of the justice’s court. The amount in controversy was less than twenty dollars, and the judgment of a justice of the peace in such a case is made final by the statutes. They did not intend that the justice’s decision in such a case should be subject to review in another court, or that there should be a new trial of the case granted under any circumstances, except in the court where the judgment was rendered. Yet the object of this suit, which was accomplished, by the decision of the district court, was to give the benefit of an appeal to McMahan, who had. lost in the justice’s court, and to allow him a new trial before the district court of the very cause which had been passed upon by the justice.
There is nothing in our laws which allows a writ of injunction to serve the purposes of an appeal or certiorari; and it is directly in the teeth of the statute to use this or any other method of having the judgment set aside which the statute intended should be final.
The judgment of the court below will be reversed and the cause dismissed.

Reversed and dismissed.

Opinion delivered February 1, 1887.